 



Exhibit 10.1

         
 
  EFFECTIVE DATE:   May 7th, 2007

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
(PAUL D. TOBIAS)
          This Agreement, dated as of the 7th day of May 2007 (the “Effective
Date”) by and between MACKINAC FINANCIAL CORPORATION, a Michigan corporation
(the “Company”), and PAUL D. TOBIAS (“Employee”).
WITNESSETH:
          WHEREAS, the Company currently employs Employee pursuant to an
Employment Agreement dated August 10, 2004, as amended by that certain letter
agreement dated December 19, 2006 (the “First Agreement”); and
          WHEREAS, Employee and Company have agreed to Employee’s employment by
Company on the terms and conditions set forth herein.
          NOW, THEREFORE, in consideration of the premises and the mutual
undertakings set forth herein the parties hereto agree as follows:
          1. Employment and Duties. As Chairman and Chief Executive Officer of
the Company and Chairman of the Company’s wholly-owned subsidiary, mBank (the
“Bank”), Employee shall have the duties and responsibilities commensurate with
such titles and offices, including, without limitation, all such duties and
responsibilities as now are or hereafter may be set forth with respect to such
offices in the bylaws of the Company and the Bank or in the directives of the
Board of Directors of the Company (the “Company Board”) or Board of Directors of
the Bank. As of the Effective Date, this Agreement shall amend, supersede and
replace in its entirety any other written or oral Employment Agreements between
Company, Bank and Employee, including, without limitation, the First Agreement,
and all such agreements shall be of no further force and

 



--------------------------------------------------------------------------------



 



effect. During the Employment Period (as hereinafter defined), Employee also
shall serve as an officer of such other affiliates of the Bank or the Company
and in such other capacities as he may be requested by the Company Board and
shall assume such duties and responsibilities as from time to time may be
assigned to him by the Company Board, all without additional compensation
therefore. Throughout the Employment Period, Employee shall devote his business
time, attention and energy on a full-time basis exclusively to the affairs of
the Bank and the Company and its affiliates. The foregoing notwithstanding,
during the Employment Period, it shall not be a violation of this Agreement for
the Employee to (a) serve on corporate, civic or charitable boards or
committees, (b) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (c) own, operate and manage investments or
businesses other than banking institutions, including, Mackinac Partners, LLC,
so long as such activities do not interfere with the performance of the
Employee’s primary responsibilities as an executive of the Company in accordance
with this Agreement. On an annual basis, Employee shall disclose to the Board of
Directors of the Company all such other activities, responsibilities and
arrangements. It is expressly understood and agreed that, to the extent that any
such activities have been conducted by Employee prior to the effective date of
the First Agreement, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Employee’s responsibilities to the Company.
          2. Term of Employment. The employment of Employee hereunder shall
commence on the Effective Date and shall continue, unless earlier terminated as
provided in this Agreement, through June 30, 2010 (the “Employment Period”).

- 2 -



--------------------------------------------------------------------------------



 



          3. Cash Compensation. As full cash compensation for all services to be
performed by Employee hereunder, the Company shall pay to Employee the
following:
     (a) salary of not less than $240,000.00 per year (to be reviewed annually
by the Company Board), payable at the intervals at which other executive
officers of the Company and Bank are paid;
     (b) an additional incentive bonus (if earned) payable during the Employment
Period prior to fiscal year-end in accordance with the Company’s or Bank’s
policy or plan.
          4. Oakland County Office. During the Employment Period, the Company
shall provide Employee with an office and support staff in Oakland County,
Michigan for his principal office.
          5. Employee Benefits; Disability Insurance. During the Employment
Period, Employee shall be entitled to participate in such Company employee
benefit plans as from time to time are maintained, sponsored, or made available
to the executive employees of the Company and the Bank generally, in each case
on the same terms and subject to the same conditions and limitations generally
applicable to other executive officers with respect to participation therein.
Employee shall be entitled to no less than six (6) weeks of paid vacation per
calendar year during the Employment Period. Vacation time not taken shall not be
accumulated and carried forward to a subsequent calendar year.
          6. Certain Expenses. Subject to review of the Board of Directors, in
accordance with the Company’s practices and policies as then effect during the
Employment Period as same are applied to executive officers, the Company shall
pay or reimburse Employee for reasonable travel, entertainment, and other
incidental expenses (including, the cost of business publications and

- 3 -



--------------------------------------------------------------------------------



 



professional associations), incurred on or in furtherance of the business of the
Company or the Bank.
          7. Certain Continuing Obligations of Employee. Throughout the
Employment Period and thereafter, Employee agrees to keep confidential all trade
secrets, customer lists, business strategies, financial and marketing
information, and other data concerning the private affairs of the Company and
the Bank or any of their affiliates, made known to or developed by Employee
during the course of his employment hereunder (“Confidential Information”), not
to use any Confidential Information or supply Confidential Information to others
other than in furtherance of the Company’s or Bank’s business, and to return to
the Company upon termination of his employment all copies, in whatever form, of
all Confidential Information and all other documents relating to the business of
the Company or any of its affiliates, including, without limitation, the Bank,
which may then be in the possession or under the control of Employee.
          At the request of the Company Board, whether or not made during the
Employment Period, Employee agrees to execute such confidentiality agreements,
assignments of intellectual property rights, and other documents as hereafter
may be reasonably determined by the Company Board to be appropriate to carry out
the purposes of this Section.

- 4 -



--------------------------------------------------------------------------------



 



          8. Termination of Employment: Effect.
     (a) Employee’s employment hereunder will be terminated in any of the
following ways:
     (i) Immediately upon the death of the Employee;
     (ii) Upon the Employee becoming disabled due to his physical or mental
condition to regularly and satisfactorily perform his duties hereunder (as
determined by the Company Board) for a period of one (1) year, but the retention
of another person to perform Employee’s duties on a temporary basis during such
period of disability shall not constitute a termination under this subsection
(ii) or a termination without Cause under subsection (iii) below;
     (iii) By either the Employee or the Company, without or with Cause (as
hereinafter defined), by thirty (30) days’ prior written notice to the other,
effective as of the date specified in such notice; or
     (iv) In the event of a Change in Control (as hereinafter defined) unless
prior to the effectiveness of the Change in Control, Employee enters into a new
employment agreement or other arrangement acceptable to Employee which
terminates this Agreement and Employee’s right to the compensation and benefits
described in Section 9(d) of this Agreement. Employee covenants and agrees to
negotiate a new employment agreement in good faith.
     (b) Upon the termination of Employee’s employment in any of the ways
provided in subsection (a), then this Agreement and all rights and obligations
of Employee and the Company hereunder (as opposed to rights and obligations
under any Company employee benefit plan in which Employee participated) shall
terminate and cease

- 5 -



--------------------------------------------------------------------------------



 



immediately, except for (i) Employee’s rights to the payments provided in
Section 9 below; and (ii) the rights and obligations set forth in Section 7
above and Sections 11, 12 and 13 below.
          9. Payments on Termination. Employee shall be entitled to the
following payments and benefits upon termination of his employment:
     (a) If Employee’s employment is terminated under Section 8(a)(i) above (by
reason of death), or if Employee’s employment is terminated (either voluntarily
by Employee or for Cause by the Company) under Section 8(a)(iii) above, then
Employee shall be entitled to the cash compensation under Section 3(a) above,
and the benefits and reimbursements to which Employee is entitled under Sections
5(a) and 6 above, through the date of termination of employment.
     (b) If Employee’s employment is terminated by the Company without Cause
under Section 8(a)(iii) above, and
     (i) the effective date of such termination is during the first 12 months of
this Agreement, then Employee shall be entitled to a lump sum cash compensation
equal to 300% of his then compensation under Section 3(a) above, or
     (ii) the effective date of such termination is during the second 12 months
of this Agreement, then Employee shall be entitled to a lump sum cash
compensation equal to 200% of his then compensation under Section 3(a) above, or
     (iii) the effective date of such termination is during the third 12 months
of this Agreement or thereafter (in the event that Employee’s employment, under
this Agreement, is extended beyond the date set forth in Section 2 above) then
Employee shall be entitled to

- 6 -



--------------------------------------------------------------------------------



 



a lump sum cash compensation equal to 100% of his then compensation under
Section 3(a) above, and
     plus, in each case, the greater of (x) the highest incentive bonus received
by Employee under Section 3(b) above, and (y) the highest incentive bonus
received by Employee from the period January 1, 2005 through the Effective Date;
together with the benefits and reimbursements under Sections 5(a) and 6 above,
for a period of one year following the effective date of such termination of
employment.
     Unless otherwise prohibited or restricted by statute, regulation, or
regulatory agency overseeing banks or bank holding companies, the lump sum
compensation due Employee under this Section 9(b) shall be paid to Employee
within fifteen (15) days of the event giving rise to the required payment.
     (c) If Employee’s employment is terminated due to Employee’s disability
under Section 8(a)(ii) above, Employee shall be entitled to receive the
insurance benefits described in Section 5(b)(ii) above.
     (d) If Employee’s employment is terminated upon a Change of Control under
Section 8(a)(iv) above (by Employee or by the Company other than for Cause),
Employee shall be entitled to (a) a cash payment equal to 299% of Employee’s
then current base salary under Section 3(a) above immediately, and (b) the
benefits and reimbursements under Sections 5(a) and 6 above for a period of one
(1) year following a Change in Control.
     (e) In the event the payments required under this Agreement, when added
together with any other amounts required to be included by Employee under the
provisions of the Internal Revenue Code of 1986, as amended, result in an
“Excess Parachute Payment,” as that term is defined in Section 280G of the Code,
then the amount of the

- 7 -



--------------------------------------------------------------------------------



 



payments provided for in this Agreement shall be reduced in an amount which
eliminates any and all excise tax to be imposed under Section 4999 (or any
successor thereto) of the Code.
          10. Definitions. For purposes of this Agreement:
     (a) “Cause” means any of the following:
     (i) Material breach of any of the terms of this Agreement or of the
Company’s or Bank’s policies and procedures applicable to employees and/or
directors;
     (ii) Conviction of or plea of guilty or nolo contendere to a crime
involving moral turpitude or involving any violation of securities or banking
law or regulation, or the issuance of any court or administrative order
enjoining or prohibiting Employee from violating any such law or regulation;
     (iii) Repeated or habitual intoxication with alcohol or drugs while on the
premises of the Company or the Bank or any of their affiliates, or during the
performance by Employee of any of his duties hereunder;
     (iv) Embezzlement of any property belonging or entrusted to the Company or
the Bank, or any of their affiliates;
     (v) Willful misconduct or gross neglect of duties, or failure to act with
respect to duties or actions previously communicated to Employee in writing by
the Company Board; or
     (vi) Any act or omission of kind or nature determined in good faith by the
Company Board to be of significant seriousness, which in the good faith judgment
of the Company Board may have adversely affected or may in the future

- 8 -



--------------------------------------------------------------------------------



 



adversely affect the Company, the Bank, or any of their affiliates, or has
irreparably damaged Employee’s continued ability to function effectively in any
of the capacities contemplated by this Agreement.
     (b) “Change in Control” shall occur if at any time:
     (i) Any person or group (as such terms are used in connection with Section
13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined
in Rule 13(d)(3) and 13(d)(5) under the Exchange Act), directly or indirectly,
of securities of the Company or Bank representing twenty-five percent (25%) or
more of the combined voting power of the Company’s or Bank’s then outstanding
securities;
     (ii) A merger, consolidation, sale of assets, reorganization, or proxy
contest is consummated and, as a consequence of which, members of the Company
Board in office immediately prior to such transaction or event constitute less
than a majority of the Board thereafter; or
     (iii) A merger, consolidation, or reorganization is consummated with any
other corporation pursuant to which the shareholders of the Company or the Bank
immediately prior to the merger, consolidation, or reorganization do not
immediately thereafter directly or indirectly own more than fifty percent (50%)
of the combined voting power of the voting securities entitled to vote in the
election of directors of the merged, consolidated, or reorganized entity.
Notwithstanding the foregoing, no trust department or designated fiduciary or
other trustee of such trust department of the Company or a subsidiary of the
Company, or other similar fiduciary capacity of the Company with direct voting
control of the stock shall be treated as a person or group within the meaning of
subsection (b)(i) hereof. Further, no profit-sharing, employee stock ownership,
employee stock purchase and savings, employee pension, or other employee benefit
plan of the Company or any of its subsidiaries, and no trustee of any such plan
in its capacity as such trustee, shall be treated as a person or group within
the meaning of subsection (b)(i) hereof.
          11. Integration; Amendment. This Agreement contains the entire
agreement of the parties relating to the subject matter hereof and thereof, and
supersedes and replaces in their entirety any prior agreements or understandings
concerning such subject matter, including without limitation the First
Agreement. This Agreement may not be waived, changed, modified, extended,

- 9 -



--------------------------------------------------------------------------------



 



or discharged orally, but only by agreement in writing signed in the case of the
Company by the Chairman or Vice Chairman of the Company Board.
          12. Arbitration. Any controversy, dispute, or claim arising out of or
relating to employee’s employment or to this Agreement or breach thereof shall
be settled by arbitration in accordance with the commercial rules of the
American Arbitration Association at its Southfield, Michigan offices. Judgment
upon any award may be entered in any circuit court or other court having
jurisdiction thereof, without notice to the opposite party or parties. Anything
contained herein to the contrary notwithstanding, this agreement to arbitrate
shall not be deemed to be a waiver of the Company’s right to secure equitable
relief including injunction (whether as part of or separate from the arbitration
proceeding) if and when otherwise appropriate.
          13. Noncompetition and Nonsolicitation. Notwithstanding anything to
the contrary contained elsewhere in this Agreement:
     (a) In view of Employee’s importance to the success of the Company and the
Bank, Employee and the Company agree that the Company and the Bank would likely
suffer significant harm from Employee’s competing with the Company or the Bank
during Employee’s term of employment and for some period of time thereafter.
Accordingly, Employee agrees that Employee shall not engage in competitive
activities while employed by the Company or the Bank and, in the event
Employee’s employment is terminated voluntarily by Employee or without cause by
the Company pursuant to Section 8(a)(iii) above, during the Restricted Period.
Employee shall be deemed to engage in competitive activities if he shall,
without the prior written consent of the Company, (i) within a fifty (50) mile
radius of the main office or any branch office of the Bank, render services
directly or indirectly, as an employee, officer, director, consultant, advisor,
partner, or

- 10 -



--------------------------------------------------------------------------------



 



otherwise, for any organization or enterprise which competes directly or
indirectly with the business of Company or any of its affiliates in providing
financial products or services (including, without limitation, banking,
insurance, or securities products or services) to consumers and businesses, or
(ii) directly or indirectly acquires any financial or beneficial interest in
(except as provided in the next sentence) any organization which conducts or is
otherwise engaged in a business or enterprise within a fifty (50) mile radius of
the main office or any branch office of the Bank, which competes directly or
indirectly with the business of the Company or the Bank or any of their
affiliates in providing financial products or services (including, without
limitation, banking, insurance or securities products or services) to consumers
and businesses. Notwithstanding the preceding sentence, Employee shall not be
prohibited from owning less than five (5%) percent of any publicly traded
corporation whether or not such corporation is in competition with the Company.
For purposes hereof, the term “Restricted Period” shall equal the longer of (y)
twelve (12) months, or (z) the period during which Employee receives salary and
benefits under Section 8(a)(iii) above (as provided in Section 9(b)), in each
case commencing as of the date of Employee’s termination of employment.
          14. Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Michigan applicable to contracts
made and to be performed within such State.
          15. Regulatory Approval. The Company and Employee agree to use their
respective best efforts to obtain such approval of bank regulatory authorities
if required for this Agreement and the payment of any termination payments.

- 11 -



--------------------------------------------------------------------------------



 



[THIS SPACE INTENTIONALLY LEFT BLANK]

- 12 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

         
 
  MACKINAC FINANCIAL CORPORATION    
 
       
 
  /s/ Kelly W. George
 
By:      Kelly W. George
Its:      President    
 
       
 
  /s/ Paul D. Tobias
 
Paul D. Tobias    

- 13 -